NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHN PACIOUS,
Petitioner,
V.
NATIONAL AERONAUTICS AND SPACE
ADMINISTRATION,
Respondent.
2011-3215 `
Petition for Review of the Merit Syste1ns Protection
Board in case no. DCO'752100745-I-1.
ON MOTION
PER CURLAM.
0 R D E R
John Pacious moves for permission to seek additional
information from the National Aeronautics and Space
Administration.
This court’s review is based upon the record of evi-
dence that was before the Merit Syste1ns Protection
Board. See Fed. R. App. P. 16.

PACIOUS V. NASA
Upon consideration thereof
IT ls ORDERED THAT:
The motion is denied
2
FOR THE COURT
959 1 9 ?U11 /S/ Jan H01~ba1y
Date J an Horba1y
ccc John Pacious
J. Hunter Bennett, Es
s25
C1erk
q` ms
.8. CUUHT 0F A&EALS.FOR
THE FEDERAL ClRCU}T
0/£C 1 92011
1mnonsm
‘cu-nrc